IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                      NOS. AP-76,828, AP-76,829, AP-76,830, AP-76,831


               EX PARTE WILLIAM ANTHONY LINDSEY JR. , Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 1100883D, 1160417D, 1141358D & 1212545D
                          IN THE 297TH DISTRICT COURT
                            FROM TARRANT COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In four cases, Applicant was convicted

of possession with intent to deliver a controlled substance and sentenced to eight years’

imprisonment in each. He did not appeal his convictions.

       Applicant contends that his pleas were involuntary because the plea agreement cannot be

followed. The trial court determined that Applicant pled guilty pursuant to an agreement that these

sentences would run concurrently with a federal sentence. The federal judgment specifically runs the
                                                                                                     2

federal sentence consecutive to two of these sentences and none of the four are running concurrently

with the federal sentence. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex.

Crim. App. 1985).

          Relief is granted. The judgments in Cause Nos. 1100883D, 1160417D, 1141358D, and

1212545D in the 297th District Court of Tarrant County are set aside, and Applicant is remanded to

the custody of the Sheriff of Tarrant County to answer the charges as set out in the indictments. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2012
Do not publish